Case 5:19-cv-00718-PRW Document 80-2 Filed 11/05/20 Page 1 of 2




                 EXHIBIT 2
Case 5:19-cv-00718-PRW Document 80-2 Filed 11/05/20 Page 2 of 2

                                                                                                     INVOICE                                                1 of 1


                                 PROFESSIONAL                                                        Invoice No.         Invoice Date             lob No.


                                 REPORTERS
                                                                                                         171488            7/16/2020              145701
                                                                                                       lob Date                        Case No.

                                 800 ..376.1006                                                        7/10/2020                  CIV-19-718-PRW
                                                                                                                          Case Name
                                                                                                  Covington vs. AAA Insurance
                                                                                                                                  1-z..1.0013
                         Josh Hefner
                         Ryan, Whaley, Coldiron, Jantzen, Peters & Webber                                              Payment Terms
                         400 N. Walnut Ave
                                                                                                                          Net 30 days
                         Oklahoma City, OK 73104


                   1 CERTIFIED COPY OF TRANSCRIPT OF:
                         Alan Heise                                                                                                                        10.30
                                                                                                        TOTAL DUE >>>                                  $10.30




                   PLEASE NOTE: THE ABOVE AMOUNT REFLECTS THE COST OF ONE COPY.



                   Any questions about billing should be raised within 15 days of receipt of invoice otherwise the billing will be deemed accepted as presented.

                   We appreciate your business.




                  Tax ID: XX-XXXXXXX
                                                              Please detach bottom portion and return with payment.
